FILED
                           NOT FOR PUBLICATION                                MAR 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANITA L. HARRIS,                                 No. 13-35378

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00395-JE

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                       Argued and Submitted March 3, 2015
                                Portland, Oregon

Before: FISHER, PAEZ, and IKUTA, Circuit Judges.

       Anita Harris appeals the district court’s judgment affirming the

Commissioner’s denial of disability insurance benefits (“DIB”) and supplemental

security income (“SSI”), alleging several errors. She requests that we reverse and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
remand for an award of benefits. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      1. Substantial evidence supported the ALJ’s decision to discredit the

opinions of Harris’s treating physicians. See Lester v. Chater, 81 F.3d 821, 830

(9th Cir. 1995).

      The ALJ did not err in crediting treating surgeon Dr. Soldevilla’s opinion

only to the extent it was consistent with Harris’s residual functional capacity

(“RFC”). The ALJ reasonably interpreted Dr. Soldevilla’s statement that Harris

would have “difficulty” working in a full-time competitive work environment as

equivocal. This interpretation comported with the ALJ’s ultimate determination

that Harris could perform less than the full range of sedentary work.

      2. Nor did the ALJ err in rejecting medical source statements from Harris’s

treating physician, Dr. Mitchell. Inconsistencies in Dr. Mitchell’s opinions

undermined his credibility. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

2005). For example, although Dr. Mitchell did not object to Harris’s efforts to

seek full-time employment in 2007 and opined in June 2008 that she could perform

sedentary-to-light work, he stated in a December 2008 letter, without examining

her in the interim, that she was permanently unable to work. Moreover, Dr.




                                          2
Mitchell failed to support several of his opinions, such as his assessment of

radiculopathy, with objective medical evidence.

      3. The ALJ did not err in rejecting Harris’s subjective pain testimony as not

credible. The ALJ provided two specific, clear, and convincing reasons for his

credibility determination. See Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th

Cir. 2007). First, he cited objective medical evidence that conflicted with Harris’s

claims of debilitating pain. Second, he provided substantial evidence of Harris

seeking “increasingly infrequent care.” Although an ALJ should not reject a

claimant’s credibility if the claimant has “good” reasons for gaps in her treatment,

Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007), failure to assert a good reason

may “cast doubt on the sincerity of the claimant’s pain testimony,” Fair v. Bowen,

885 F.2d 597, 603 (9th Cir. 1989). Harris contends on appeal that she did not want

to risk another failed surgery. Although this is an acceptable reason under the

governing regulations, 20 C.F.R. §§ 404.1530(c)(3), 416.930(c)(3), Harris did not

assert this reason before the ALJ, and in any event, she has failed to explain the

nearly two-year gap in pursuing any other kind of medical treatment, such as

visiting a primary care physician for medications, physical therapy, or pain

management.




                                          3
      4. The ALJ did not fail to exercise his duty to fully and fairly develop the

record. “Ambiguous evidence, or the ALJ’s own finding that the record is

inadequate to allow for proper evaluation of the evidence, triggers the ALJ’s duty

to conduct an appropriate inquiry.” Tonapetyan v. Halter, 242 F.3d 1144, 1150

(9th Cir. 2001) (internal quotation marks omitted); see also SSR 96-5p. Harris

argues that the ALJ should have requested additional records pertaining to Harris’s

cervical spine impairment, including workers’ compensation records, independent

medical examinations, and physical therapy and chiropractic treatment plans. Yet

Harris fails to explain why the record was ambiguous or inadequate without these

documents or that the missing documents would have compelled a more favorable

outcome.

      Because we affirm the denial of benefits, we need not address Harris’s

remaining arguments.

      AFFIRMED.




                                         4